UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-2230


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE CITY OF ST. LOUIS,

               Defendant - Appellee.



                           No. 15-2231


TYRONE HURT,

               Plaintiff – Appellant,

          v.

ALL PAST TO PRESENT MAYORS, across this nation; ALL MOTHERS
AND FATHERS OF THE PAST TO THE PRESENT, across this nation;
ALL SURVIVORS OF THE PAST TO THE PRESENT, across this
nation; UNITED STATES OF AMERICA,

               Defendants - Appellees.



                           No. 15-2233


TYRONE HURT,

               Plaintiff – Appellant,

          v.
DYLANN ROOF,

               Defendant - Appellee.



                           No. 15-2234


TYRONE HURT,

               Plaintiff – Appellant,

          v.

DYLANN ROOF; ERIC HOLT; HOLT AND WHITE, Council & Concerned
Citizen; G. O. P. REPUBLICANS; UNITED STATES HOUSE OF
REPRESENTATIVES; THE COUNTRY OF GERMANY; THE AMERICAN
COLLEGE DICTIONARY,

               Defendants - Appellees.



                           No. 15-2235


TYRONE HURT,

               Plaintiff – Appellant,

          v.

INTERNATIONAL   CRIMINAL COURT (1946), Hague,  Germany;
INTERNATIONAL PEACE COURT (1946), Hague, Germany; KKK,
across this nation,

               Defendants - Appellees.



                           No. 15-2236


TYRONE HURT,

               Plaintiff – Appellant,

                                2
          v.

THE SOUTH CAROLINA HATE, within this nation; INCLUDING THE
CHIEF OF POLICE, and all law enforcement officials,

               Defendants - Appellees.



                           No. 15-2237


TYRONE HURT,

               Plaintiff – Appellant,

          v.

INTERNATIONAL CRIMINAL COURT (1946); INTERNATIONAL      PEACE
COURT, Hague, Germany (1946); NARCOTIC AGENTS (1972),

               Defendants - Appellees.



                           No. 15-2238


TYRONE HURT,

               Plaintiff – Appellant,

          v.

CHIEF OF POLICE, and all law enforcement officers,

               Defendant - Appellee.



                           No. 15-2241


TYRONE HURT,

               Plaintiff – Appellant,


                                3
          v.

7TH DISTRICT, D. C. METROPOLITAN; POLICE DEPARTMENTS; D. C.
COUNCIL,

               Defendants - Appellees.



                            No. 15-2242


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE INTERNATIONAL CRIMINAL COURT - 1946 - (HAGUE, GERMANY);
THE INTERNATIONAL PEACE COURT - 1946 - (HAGUE, GERMANY),

               Defendants - Appellees.



                            No. 15-2243


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2244


TYRONE HURT,

               Plaintiff – Appellant,


                                 4
          v.

THE STATE OF VIRGINIA; NARCOTIC AGENTS (1972),

               Defendants - Appellees.



                            No. 15-2246


TYRONE HURT,

               Plaintiff – Appellant,

          v.

THE CENTER OF THE WORLD; UNITED STATES OF AMERICA,

               Defendants - Appellees.



                            No. 15-2249


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 15-2250


TYRONE HURT,

               Plaintiff – Appellant,

          v.


                                 5
THE AMERICAN CIVIL LIBERTIES UNION,

                Defendant - Appellee.



                              No. 15-2251


TYRONE HURT,

                Plaintiff – Appellant,

          v.

U. S. CONSTITUTION; DR. REV. MARTIN LUTHER KING, JR.;
INTERNATIONAL   CRIMINAL  COURT,   (1946  Hague,   Germany);
INTERNATIONAL PEACE COURT, (1946 Hague, Germany); AMERICAN
PEOPLE, in American cities; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      James C. Dever III,
Chief District Judge.   (5:15-cv-00310-D; 5:15-cv-00322-D; 5:15-
cv-00335-D; 5:15-cv-00336-D; 5:15-cv-00337-D; 5:15-cv-00341-D;
5:15-cv-00342-D;   5:15-cv-00356-D;   5:15-cv-00409-D;    5:15-cv-
00412-D;   5:15-cv-00413-D;   5:15-cv-00416-D;    5:15-cv-00440-D;
5:15-cv-00469-D; 5:15-cv-00470-D; 5:15-cv-00487-D)


Submitted:   March 18, 2016                    Decided:   May 2, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


                                   6
PER CURIAM:

     Tyrone Hurt appeals the district court’s order dismissing

his civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012) and

directing Hurt to show cause why a prefiling injunction should

not issue.    We dismiss the appeal.

     With     respect   to   the    dismissal   of    these    actions      as

frivolous, we have reviewed the records and find no reversible

error.    Accordingly, we dismiss this portion of the appeal for

the reasons stated by the district court.            Hurt v. City of St.

Louis, No. 5:15-cv-00310-D; Hurt v. All Past to Present Mayors,

No. 5:15-cv-00322-D; Hurt v. Roof, Nos. 5:15-cv-00335-D, 5:15-

cv-00336-D; Hurt v. Int’l Criminal Court, No. 5:15-cv-00337-D;

Hurt v. The South Carolina Hate, No. 5:15-cv-00341-D; Hurt v.

Int’l    Criminal   Court,   No.   5:15-cv-00342-D;   Hurt    v.    Chief   of

Police, No. 5:15-cv-00356-D; Hurt v. 7th District, No. 5:15-cv-

00409-D; Hurt v. Int’l Criminal Court, No. 5:15-cv-00412-D; Hurt

v. United States, No. 5:15-cv-00413-D; Hurt v. Virginia, Nos.

5:15-cv-00416-D; Hurt v. The Center of the World, No. 5:15-cv-

00440-D; Hurt v. United States, No. 5:15-cv-00469-D; Hurt v.

ACLU, No. 5:15-cv-00470-D; Hurt v. U.S. Constitution, No. 5:15-

cv-00487-D (E.D.N.C. Sept. 23, 2015).

     The district court also directed Hurt to show cause why a

prefiling injunction should not issue.          Rather than respond to

the court’s order, Hurt filed his notice of appeal.                This court

                                      7
may   exercise    jurisdiction      only     over    final      orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);   Fed.      R.    Civ.   P.    54(b);    Cohen     v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

show cause order Hurt seeks to appeal is neither a final order

nor     an     appealable       interlocutory         or     collateral        order.

Accordingly, we dismiss this portion of the appeal for lack of

jurisdiction.

       We deny leave to proceed in forma pauperis and the motion

to amend or correct.         We dispense with oral argument because the

facts   and    legal     contentions    are    adequately        presented     in   the

materials      before    this   court   and    argument      would   not     aid    the

decisional process.

                                                                           DISMISSED




                                         8